DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract is 159 words in length.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.






Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11237723. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application and Claim 8 of U.S. Patent No. 11237723 are similar, because both Claim 1 of the instant application and Claim 8 of U.S. Patent No. 11237723 are claiming same claim subject matters.

                       S/N   17/579276                                                        U.S. Patent No. 11237723
Claim 1. An electronic device comprising:
Claim 8. An electronic device comprising: 
a first housing; a first touch display mounted on the first housing;
a first housing comprising a first touch display; 
a second housing; a second touch display mounted on the second housing;
a second housing comprising a second touch display; 
a hinge connecting the first housing and the second housing; and

a hinge disposed between the first housing and the second housing, the hinge connecting the first housing to the second housing; and 
at least one processor that is configured to control to: 
at least one processor that is configured to control to: 
display, on the first touch display, a first screen of a home screen of the electronic device; 

display, on the first touch display: on a first upper portion of the first touch display, at least one of a first page of a home screen of the electronic device and a first executed application executed by the electronic device, and on a first lower portion of the first touch display that is below the first upper portion of the first touch display, a first plurality of first icons respectively corresponding to a first plurality of first applications of the electronic device, display, 
display, on the second touch display, an application list including a plurality of icons for executing applications of the electronic device; and 

on the second touch display: on a second upper portion of the second touch display, at least one of a second page of the home screen of the electronic device and a second executed application executed by the electronic device, and on a second lower portion of the second touch display that is below the second upper portion of the second touch display, a second plurality of second icons respectively corresponding to a second plurality of second applications of the electronic device, receive, on the first lower portion of the first touch display or the second lower portion of the second touch display, 
based on receiving a first touch input on a first icon of the plurality of icons in the application list displayed on the second touch display, display a second icon on the first screen on the first touch display while maintaining display of the first icon in the application list displayed on the second touch display, the second icon being the same as the first icon.
a user input to modify display of the first plurality of first icons in the first lower portion of the first touch display and the second plurality of second icons in the second lower portion of the second touch display, and modify, on the first lower portion of the first touch display and the second lower portion of the second touch display, display of the first plurality of first icons and the display of the second plurality of second icons, based on the user input.




               Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed features of Claims 1-21 are similar to the patented features of parent case U.S. Patent No. 11237723.
                 The instant Application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentability distinct from each other because the instant Application claim is generic to all that is recited in the above patent claim. The more specific anticipates the broader (see In re Goodman - 29 USPQ2d 2010), also see Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d, 1869 and Miller v. Eagle Mfg. Co., 151 U.S. 186 1894). Therefore, the instant claim is anticipated by the above patent claim.

                   Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively. The patent U.S. Patent No. 11237723 claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is ‘anticipated’ by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claims 2-21 of the instant application are rejected for same reasons as Claims 1-7,9-15 of U.S. Patent No. 11237723, because both Claims 2-21 of the instant application and Claims 1-7,9-15 of U.S. Patent No. 11237723 are claiming same claim subject matters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622